DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in lines 2-3 of paragraph [0001], the title of the priority document should be in English not German.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al. (US-20180282910) in view of Savio SPA (EP-0262726, referred to hereinafter as Savio). Regarding Claims 1 and 5, Brandl et al. discloses a textile machine for producing cross-wound packages, having a plurality of workstations 4 on the two longitudinal sides of the machine and equipped with a tube magazine .
However, Savio teaches a textile machine comprising several empty-tube transport rows 10A,10B,10C driven by electric motors 62 and loaded with empty tubes of different lots (types of winding tube 14A,14B,14C as described in lines 3-6 of Column 22 are construed as for different lots), characterized in that the empty-tube transport rows are equipped with electric drives connect to a control unit of the textile machine (inherent to control electric motors to perform the operations of sending the right type (lot) tube to a particular workstation 8 as described in Column 22, Lines 12-30), the control unit being configured in such a way that different lot management programs are set by software (inherent software programming must be present to control electric motors to perform the operations of sending the right type (lot) tube to a particular workstation 8 as described in Column 22, Lines 12-30); and each of the empty-tube transport rows of the tube magazine has an electric drive 62, which is designed as an individual drive and is connected to the control unit of the textile machine (depicted in Figure 7) (Figures 1-9). It would have been obvious to one of ordinary skill in the art before 

Regarding Claim 2, Brandl et al. in view of Savio discloses the lot management programs of the control unit are set to a different number of yarn lots (Brandl: 4, Savio: 3)(Brandl: Figures 1-5, Savio: Figures 1-9).

Regarding Claim 3, Brandl et al. discloses the empty-tube transport rows of the tube magazine are assigned to a certain specifiable yarn lot by the lot management programs (inherent in the description of the control system controlling the delivery of specific empty tubes to a specific winding station in paragraph [0034], line 18 – paragraph [0035], line 9 in which the specific type of tubes are construed as different lots) (Figures 1-5).

Regarding Claim 4, Brandl et al. in view of Savio discloses the electric drives of the empty-tube transport rows are controlled by the control unit in accordance with the set lot management programs (sending specific types (lots) of tubes to specific workstations as described in Brandl et al. at paragraph [0034], line 18 – paragraph [0035], line 9 and/or Savio at Column 22, Lines 12-30) (Brandl: Figures 1-5; Savio: Figures 1-9).

Regarding Claim 8, Brandl et al. in view of Savio does not expressly disclose the electric drives for the empty-tube transport rows are designed as stepper motors.
However, Official Notice is taken that stepper motors are old and well known motor controllable in a step-wise manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drives of Brandl et la. in view of Savio stepper motors to efficiently index the empty-tube transport rows from one tube to the next tube.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al. (US-20180282910) in view of Savio SPA (EP-0262726, referred to hereinafter as Savio) as applied to claims 1-5 and 8 above, and further in view of Schalfhorst (DE-19905856). Regarding Claims 6-7, Brandl et al. in view of .
However, Schalfhorst teaches a textile machine comprising two empty-tube transport rows 15 have a common drive 16 connected to a control unit of a textile machine 1 (Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect two of the empty-tube transport rows of Brandl et al. in view of Savio to a common drive to allow for more tubes of a particular type (lot) to be available when more of the workstations of the machines are winding that particular type (lot). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619